EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Oltmans on 4/22/2022.

The application has been amended as follows: 

(currently amended) A method for spin forming an aircraft jet engine component having both a longer and shorter leg and inner and outer legs wherein a lengthening of the inner and outer legs of a lipskin/barrel combination to a point where 
spinning a cylinder blank to form a lipskin/outer barrel integrated combination;
wherein said cylinder blank is sized to have a barrel length /outer barrel integrated combination; and wherein said cylinder blank a barrel section corresponding to the a linear length as measured along the outer leg, over a transition and hi-lite radii, and down to an end of the inner leg of the lipskin/outer barrel integrated combination; 
heat treating said lipskin/outer barrel combination; 
re-spinning said lipskin/outer barrel combination a final geometry of said lipskin component;
age heat treating said lipskin component;
inspecting said lipskin component for hardness and electrical conductivity; and finishing said lipskin component to provide the finished lipskin component.

(currently amended) The method of claim 1 wherein said cylinder blank is provided by the steps comprising:
selecting a seamless ring rolled forging as said cylinder blank to provide said lipskin component wherein said lipskin component is devoid of any axial rivet lines.
(previously presented) The method of claim 1 wherein said cylinder blank is a welded cylinder provided by the steps comprising:
selecting a plurality of flat plates pre-cut to pre-determined lengths in preparation for rolling; wherein each plate undergoes additional steps of machining, water jet cutting, grind, to prepare weld-joint geometry for welding;
rolling said plates into arc halves wherein the two halves are used to make a cylinder; fitting together each arc segments together and tack weld each halve together in preparation for the welding step;
welding the two arc halves together to provide a welded cylinder blank.
(previously presented) The method of claim 3 wherein the welding step comprises one of the welding process steps of: friction stir welding; gas tungsten welding and gas metal welding.
(previously presented) The method of claim 3 for providing said cylinder blank further comprising the additional steps of:
sanding smooth the welds to minimize stress risers in the welds;
visually inspecting the welds for surface defects; and
verifying the welded cylinder blank for target dimensions.
(currently amended) The method of claim 5 wherein if said weld is to remain in said lipskin component, the additional step for providing said cylinder blank requires non-destructive examination of the weld to be undertaken.
(previously presented) The method of claim 1 wherein said heat treating step is performed in an aluminum furnace with water or water-glycol quench capability
(currently amended) The method of claim 1 wherein said age heat treating of said lipskin component is in an aluminum aging furnace meeting AMS 2770 and AMS 2750 requirements.
(currently amended) The method of claim 1 wherein said inspecting of said lipskin component for hardness and electrical conductivity is in accordance with AMS 2658 requirements.
(currently amended) The method of claim 1 wherein said finishing of said lipskin component to provide the finished lipskin component includes one or more of the steps of contour machining, chemical milling, polishing, final inspecting, and the application of coating and paint when required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose forming an aircraft engine lipskin component from a cylinder blank which is spun and sized to have a specific shape and amount of material present to provide material during re-spinning to spin a lipskin nose and a shorter leg barrel section in an integrated lipskin/outer barrel combination, to form a final lipskin component so that material assembly between the lipskin and barrel is not required in a nacelle inlet of an aircraft jet engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725